UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Calvin Wedington, )
) ,_ _ ___ _ _ _
Petiti°“°" ) case- 1~16-¢\/-01014
) Assigned To : Unassigned
V~ ) Assign_ oare : 5/31:2016
§ Description: Habeas Corpus/2255 (G Dec|28 U.S.C. § 2241
and an application to proceed in forma pauperz`s. A district court lacking jurisdiction over a
habeas petitioner’s immediate custodian lacks jurisdiction over the petition. Stokes v. U.S.

Parole Comm ’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004). See Rooney v. Sec’y ofArmy, 405 F.3d

' 1029, 1032 (D.C. Cir. 2005) (habeas "jurisdiction is proper only in the district in which the

immediate . . . custodian is located") (internal citations and quotation marks omitted).

Tllis Court cannot exercise jurisdiction o\'/er petitioner’s warden in Minnesota, but the
interest of justice would not be served by transferring the case because petitioner has stated no
cogent grounds for relief See Mayle v. Felix, 545 U.S. 644, 649 (2005) (“Rule 2(0) of the Rules
Governing Habeas Corpus Cases requires a more detailed statement [than Rule 8(a) of the

L

Federal Rules of Civil Procedure]. The habeas instructs the petitioner to ‘Specify all the

737

grounds for relief available to [him]’ and to ‘state the facts supporting each ground. ). Hence,
this case will be dismissed without prejudice. A separate ()rder accompanies this Memorandum

Opini0n.

Date: May_ZL, 2016